On Motion of Mr. Leigh Sollicitor for the Plaintiffs, it is Ordered, that *525John Izard, Mary Izard, and Elizabeth Izard, do prosecute this Suit by Miles Brewton 65 Esquire their next Friend.
Wm Burrows Master in Chancery
John Troup Register in Chancery

 Miles Brewton (1731-1775), second of the name, was the son of Robert and Mary Brewton. One of the great slave merchants of Charleston, he served as member of the Commons House, of the first and second Provincial Congress, and of the Committee of Safety. Accompanied by his family, he sailed for Philadelphia on August 24, 1775, and was never heard of again. (St. Philip’s Register, 1720-1758, p. 70; SCHGM, II, 142.)